On Application for Rehearing.
En Banc.
PER CURIAM.
In his application for a rehearing, plaintiff complains, among other things, that defendant should be taxed with costs in the instant case. After reconsidering the matter, under the authority granted to us by Article 2164 of the LSA-Code of Civil Procedure, we hereby amend our original decree by taxing the costs of court in the district court and on appeal one-half Q4) to plaintiff and one-half (l^) to defendant, and, as amended, the application for rehearing is denied.
FRUGE, J., concurs but is of the opinion that defendant should be taxed with all1 costs.